Citation Nr: 1437435	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  03-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disorder (including sinusitis and rhinitis), to include as due to exposure to chemical agent resistant coating (CARC), pyridostigmine bromide (PB), insect poisons (organophosphates, carbamates, etc. ...), and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

2.  Entitlement to service connection for numbness of the hands and fingers, (including carpal tunnel syndrome), to include as due to exposure to CARC, PB, insect poisons, and/or potential low levels of sarin, and/or to include as due to undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain (including left elbow, bilateral hips, cervical and lumbar spine, right shoulder, right elbow, and right ankle) to include as due to exposure to CARC, PB, insect poisons, and/or potential low levels of sarin, and/or to include as due to undiagnosed illness, or as secondary to service-connected bilateral knee disorders.

4.  Entitlement to a rating in excess of 10 percent for service-connected seborrheic dermatitis. 

5.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee injury.

6.  Entitlement to a rating in excess of 10 percent for service-connected osteoarthritis of the right knee.

7.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder impingement with acromioclavicular osteoarthritis.

8.  Entitlement to a compensable rating for osteoarthritis of the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active duty in the Army National Guard from November 1975 to February 1976, from October 1990 to August 1991, and from June 1992 to September 1993, to include service in Southwest Asia during the Persian Gulf War.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The first three issues identified above have previously been before the Board on several occasions, and the relevant procedural history is summarized below.  In January 2006, the Board denied service connection for sinusitis, amongst other determinations, and remanded other issues to the RO for further development.  The Veteran timely appealed this determination to the Court of Appeals for Veterans Claims (Court).

In August 2008, the Court granted a joint motion for remand (JMR) and remanded, among others, the portion of the January 2006 Board decision that denied service connection for sinusitis.

The Board then remanded the issue of sinusitis and others on January 2010, September 2011, and October 2012, each time for further development.  Most recently, in October 2013 the Board again remanded the issues of entitlement to service connection for sinusitis, carpal tunnel syndrome, and multiple joint pain for further development, specifically requesting additional VA examiner's opinions.  Regarding the issue of entitlement to service connection for sinusitis, the Board finds the requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the issues of entitlement to service connection for carpal tunnel syndrome and multiple joint pain unfortunately require further development.  

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In February 2014, the Veteran requested a temporary total rating for his left knee, having undergone left knee surgery in January 2014.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of service connection for bilateral carpal tunnel syndrome and multiple joint pain, as well as the issues of entitlement to increased ratings for service-connected seborrheic dermatitis, left knee, right knee, left shoulder, and left ankle disabilities are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed sinusitis and rhinitis did not begin during, or was otherwise caused by, his active service, to include exposure to toxins, including CARC paint, therein.


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder, including sinusitis and rhinitis, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a sinus disorder, including sinusitis and rhinitis.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, a sinus disorder, including sinusitis or rhinitis, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has asserted three theories of entitlement to service connection for his sinus disorder, which will each be addressed in turn.  First, on several occasions the Veteran has asserted that his current sinus disorder began in 1990, during his active service in Saudi Arabia.  The Veteran is competent to report what comes to him through his senses, such as experiencing symptoms of a sinus disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as will be discussed, the contemporaneous medical records are not consistent with the Veteran's lay statements.  Instead, medical records do not suggest the Veteran experienced any sinus disorder until several years after his separation from active service.

Service treatment records were carefully reviewed and considered.  Although the Veteran sought treatment for other conditions, including his left knee, the records do not reflect he sought any treatment for, or otherwise made any complaint of, any sinus disorder during active service.  Instead, on his June 1993 examination a few months before separation from active service, the Veteran's nose, mouth, throat, and sinuses were all noted to be in normal condition.  In the accompanying report of medical history, the Veteran specifically denied experiencing any ear, nose, or throat trouble, however he did indicate "don't know" regarding experiencing sinusitis.   The Veteran then separated from active service in September 1993.

In December 1993, a few months after his separation from active service, the Veteran made a claim for VA benefits for a left knee condition, facial skin rash, and lung condition, but did not mention any sinus disorder.  The fact that the Veteran filed a claim for benefits shortly after service reflects he was aware of the VA benefit system.  Accordingly, the fact that he did not seek service connection for any sinus disorder at that time provides some evidence against his assertion he experienced a sinus disorder consistently since his separation from active service.

In January 1994, the Veteran was provided with a general VA examination in conjunction with his initial claim for benefits.  The examiner indicated the septum of the Veteran's nose was in the midline, and his sinuses, mouth, and throat were all within normal limits, providing additional evidence against the Veteran's claim.

In September 1995, the Veteran was provided with an examination in conjunction with his continued National Guard service.  The examination reflected his sinuses were normal, and the Veteran did not make any complaint regarding his sinuses.  

In January 1998, he was provided with an additional examination, during which his nose, mouth, throat, and sinuses were again found to all be within normal condition.  However, in the accompanying report of medical history the Veteran indicated he experienced sinusitis and ear, nose, or throat trouble for the first time during the period on appeal.  

Accordingly, despite the Veteran's lay assertions, the contemporaneous medical evidence does not reflect the Veteran made any complaint of a sinus condition until approximately five years after his separation from active service.  The Court has determined the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Accordingly, the Board finds the Veteran's statements reflected in contemporaneous medical records are more probative, and do not establish the Veteran's current sinus disorder began during, or shortly after, his separation from active service.  

Post-service medical records reflect the Veteran has a current sinus disorder, alternatively diagnosed as rhinitis or sinusitis.  However, the medical records do not relate the Veteran's currently diagnosed sinus disorder to his active service.  Instead, in November 2002 a VA examiner opined the Veteran's current sinus disorder was primarily related to a left septal deflection, which was a congenital process and therefore not related to active service.  Similarly, the most recent November 2013 VA examiner opined the Veteran's current sinus disorder was not related to his active service because there was no chronicity of nasal symptoms since active service.

Based on all the foregoing, and after weighing the evidence, the Board determines the Veteran's current sinus disorder did not begin during, or was otherwise caused by, his active service.  Medical records do not reflect the Veteran made any complaint of a sinus disorder until approximately five years after his separation from active service, and medical opinion evidence does not otherwise relate the Veteran's current disorder to his active service.  Accordingly, service connection is not established on a direct basis.

Next, the Veteran has also asserted that his current sinus disorder is an undiagnosed illness resulting from his service in the Persian Gulf.  The Veteran's DD 214 reflects he served in Southwest Asian from November 1990 to June 1991.  Accordingly, VA regulations regarding service connection for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness due to active duty in the Southwest Asia theater of operations apply.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, in this case the Veteran's current sinus disorder is not the result of an undiagnosed illness or medical unexplained chronic multi-symptom illness.  Instead, his disorder has been diagnosed as rhinitis and sinusitis.  Accordingly, because the Veteran's current disorder is diagnosed, service connection for a chronic disability resulting from an undiagnosed illness due to service in Southwest Asia is not established.

Finally, the Veteran has asserted that his current sinus disorder is the result of exposure to toxins during active service, including CARC paint.  The Veteran's claims file, including the June 1997 line of duty determination, reflects the Veteran was exposed to multiple chemical toxins, including CARC paint, during his active service.

However, the medical evidence does not establish the Veteran's currently diagnosed sinus disorder is due to his exposure to toxins including CARC paint during active service.  Instead, in May 2013 a VA medical expert specifically opined there was no medical evidence linking the Veteran's current sinusitis to his exposure to CARC paint.  This conclusion is further supported by the report of the November 2013 VA examiner who specifically opined that there is no causal relationship between sinus symptoms and exposure to CARC per medical literature.  Because the medical evidence does not establish the Veteran's current sinus disorder was related to his exposure to toxins, including CARC paint, during active service, service connection is not established under this theory. 

Based on all the foregoing, the Veteran's claim for service connection is denied.  The evidence does not establish the Veteran's current sinus disorder began during, or was otherwise caused by his active service.  Because his sinus disorder is diagnosed as sinusitis and rhinitis, service connection is not established as an undiagnosed illness due to service in the Persian Gulf.  Finally, the medical evidence does not relate the Veteran's current sinus disorder to his in-service exposure to toxins, including CARC paint.  Accordingly, his appeal is denied.    

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
  
Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by several letters, including the February 2005 letter which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Notice of how disability ratings and effective dates are established was provided in a subsequent March 2010 letter.  The Board acknowledges these letters were not provided prior to the initial RO determination of this matter.  However, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements on several occasions.  Under these circumstances, the Board finds that any defect concerning the timing of the notice requirement was harmless error, and the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, the Veteran has indicated he did not receive any private treatment.

He was also provided with a hearing before the undersigned Veterans Law Judge via videoconference in June 2005.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No pertinent evidence that might have been overlooked was identified by the Veteran or his representative.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.
  
The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  While several of the prior VA examinations were inadequate, requiring additional remands, the Board finds the most recent November 2013 VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's sinus claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

In his May 2014 written brief, the Veteran's representative objected to the adequacy of the November 2013 examination.  The representative asserted that the examiner did not consider the Veteran's lay statements regarding ongoing symptoms since active service.  However, in her report the examiner specifically noted the Veteran's rhinitis was diagnosed "since service per patient."  Accordingly, this statement demonstrates the examiner considered the Veteran's lay statements before providing her nexus opinion.  Therefore, the Board finds the examiner's report was adequate.
  
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a sinus disorder, including sinusitis and rhinitis, is denied.


REMAND

Numbness or Carpal Tunnel Syndrome

In the previous October 2013 decision, the Board remanded the issue of entitlement to service connection for numbness of the hands for an additional examination.  As discussed in the previous decision, the December 2012 VA examination confirmed a diagnosis of bilateral carpal tunnel syndrome (CTS) but concluded the medical literature did not support that CTS was caused by CARC exposure.  Because this examiner did not address a material safety sheet for CARC paint which indicated chronic overexposure to CARC paint may lead to nervous system damage, the Board found a supplemental opinion was required to address this contradictory medical evidence and provide a well-explained opinion regarding the likely etiology of the Veteran's CTS.

In November 2013, the Veteran was provided with an additional examination.  However, this examiner again simply opined there was "no causal relationship between carpal tunnel syndrome and CARC as per medical textbooks and clinical experience," without providing any additional rationale.  Therefore, the most recent examiner's opinion still did not address the Department of Defense's (DOD) July 2000 Environmental Exposure Report regarding CARC, included in the claims file, which indicates that exposure to high concentrations of CARC can lead to central nervous system effects.  This also does not address an opinion by Dr. Robert Pettyjohn in 1997 that the Veteran was exposed to other chemicals that "have the ability to affect the peripheral and central nervous system."  

Because a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders, remand for an additional supplemental report which specifically addressing this medical research is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Joint Pain

Also remanded in the October 2013 decision was the issue of entitlement to service connection for multiple joint pain, to include as due to exposure to toxins or secondary to service-connected bilateral knee disorders, for an additional VA examination.  Specifically, the Board requested, among others, the examiner provide an opinion as to whether the Veteran's service-connected bilateral knee disabilities caused or aggravated his bilateral hip disability manifested by pain.

In November 2013, the Veteran was provided with a VA examination.  In a supplemental February 2014 report the examiner opined it was less likely than not that the Veteran's bilateral knee disabilities aggravated his hips because the November 2013 examination found the Veteran had full range of motion in his knees, no effect on work, and no functional loss.  

However, the Board finds the examiner's description of the current severity of the Veteran's bilateral knee disability was at odds with contemporaneous medical evidence.  For example, July 2013 treatment notes reflect that although the Veteran had full range of motion in his knees, he had genu varus deformity of his knees, an x-ray revealed bone on bone contact due to osteoarthritis in his left knee, and noted the Veteran required a cane for ambulation due to his knees.  Instead, during the November 2013 VA examination the examiner found the Veteran did not require an assistive device, and his knees had no impact on his work.  A few months after this examination, the evidence suggests the Veteran underwent total left knee replacement surgery in January 2014.  Accordingly, the Board finds the VA examiner's representation of the current severity of the Veteran's bilateral knee disabilities contradicts other contemporaneous medical evidence.  Because this representation was at least in part the basis of the examiner's nexus opinion regarding the etiology of the Veteran's bilateral hip pain, remand for an additional examination based on an accurate review of the Veteran's medical history is required.

Veteran's Claims for Increased Ratings

In a December 2013 rating decision, the RO denied the Veteran's claims for increased ratings for seborrheic dermatitis, left knee condition, right knee condition, left shoulder disorder, and left ankle disabilities.  He filed a timely notice of disagreement that same month.  Because this notice of disagreement is still pending, remand is required for a statement of the case regarding these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records from the Tampa VA Medical Center since October 2013, to include records of the Veteran's January 2014 left knee surgery, and associate them with the claims file.

2.  Provide the Veteran's claims file to a physician qualified in neurology.  The examiner should be provided with the Veteran's complete claims file, and a full and detailed rationale should be provided for any opinion expressed.  

The reviewing physician is advised of the following:  The Veteran painted vehicles using CARC paint without having a respirator or protective clothing.  A Florida National Guard official wrote in 1994 that the Veteran was exposed to dangerous levels of CARC paint and the ingredients of that paint, including hexamethylene diisocyanate (HDI).  Please see the 2000 DoD report on CARC and the 1997 letter from Dr. Pettyjohn discussing other chemical exposures.  The Veteran's service medical records do not show reports of numbness in the hands and fingers.  After service, the Veteran has sometimes indicated that he began to experience numbness in the hands and fingers during the service period when he applied the CARC paint, and has sometimes indicated that he began to experience those symptoms about six years later.  Bilateral CTS has been diagnosed based on testing in 1998 and 2012.

Consistent with the factual and medical history, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed carpal tunnel syndrome is due to his exposure to CARC paint, or other chemicals or toxins, during active service?  In answering this question the examiner must specifically address the Department of Defense's (DOD) July 2000 Environmental Exposure Report regarding CARC and Dr. Pettyjohn's 1997 report.

2.  After obtaining the Veteran's updated VA treatment records, return the Veteran's claims file to the November 2013 examiner, if available, or to a similarly qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, and a full and detailed rationale should be provided for any opinion expressed.  

Consistent with the factual and medical history, including treatment records relating to the Veteran's January 2014 knee surgery, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's service-connected bilateral knee disabilities caused or aggravated (permanently increased in severity) the Veteran's bilateral hip disability manifested by pain?

3.  The RO should then carefully review the claims file and ensure all requested development was fully and accurately completed.  Only after determining all remand directives have been completed, readjudicate the appeals for service connection for numbness of hands and fingers and joint pain in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

4.  Provide the Veteran a statement of the case addressing his claims for increased ratings for his service-connected seborrheic dermatitis, left knee condition, right knee condition, left shoulder disorder, and left ankle disabilities.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


